Counsel for the appellant insists that the refusal of the court to exclude the testimony of witnesses touching the wreck of the car which was driven by the appellant in Runnels. County brought the decision in direct conflict with the cases of Phillips v. State, 4 S.W.2d 1056, *Page 544 
and Coon v. State, 97 Tex.Crim. Rep.. Each of the cases mentioned was reversed because there was a double conviction for a single criminal act.
An examination of the record in the present instance, as understood, makes evidence the fact that while in Coleman County and before reaching Runnels County, there was in the car in which the appellant was riding some whisky which was exhibited and drunk by the occupants of the car, including the appellant. The conviction of the appellant was for the offense of unlawfully transporting intoxicating liquor in Coleman County. The evidence, including that of the appellant, is conclusive that he was one of the parties who were engaged in the act complained of by the State and was in the attitude of a co-principal with his companions who were in the car. The verdict of the jury assessed against the appellant the lowest penalty permitted by law. Inasmuch as the testimony going to show that the appellant was a co-principal in the transportation of intoxicating liquor while in Coleman County and before he reached Runnels County, and the penalty assessed against him is the lowest authorized by law, the reception of the testimony with reference to the wreck in Runnels County, if inadmissible, could not justly be made the basis for a reversal of the judgment.
The motion for rehearing is overruled.
Overruled.